Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4, 6-8, 10, 13, 15-17, 20-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Edison et al. (US Pre-Grant Publication 2011/0258178) in view of Fabret et al. (US Pre-Grant Publication 2007/0016596), in view of Furrer et al. (US Pre-Grant Publication 2005/0192962), further in view of Van Rotterdam et al. (US Patent 10,769,143).

As to claim 1, Edison teaches a system comprising: 
a database system implemented using a server system (see paragraphs [0026]-[0027]. A request may be received at a host system containing a server system and a database system), the database system configurable to cause: 
accessing a multi-tenant non-relational database associated with a plurality of enterprises (see paragraph [0023]. The host system contains a multi-tenant database system associated with a plurality of customer organizations, or enterprises. As noted in paragraph [0024], the host system includes at least one non-relational data store), 
the multi-tenant non-relational database storing data objects for each enterprise (see paragraphs [0027]-[0028]. The non-relational data store contains data that is specified by a customer schema which describes the customer data, or records); 
processing, during runtime of the database system, a request from a computing device of a user of the database system to query data related to a first one of the data objects, the processing of the request to query data being synchronous with one or more further requests to query data (see paragraphs [0027]-[0029]. A customer request is received to query customer data. Also see paragraphs [0026] and [0073], which 
determining that the first data object is defined to be used in association with a non- relational database (see paragraph [0027]. The system determines the location of data, including whether the requested data object is associated with a non-relational database), 
retrieving a metadata model of the first data object, the metadata model comprising a plurality of fields of the first data object (see paragraph [0027]-[0028] and [0031]. The system retrieves a schema describing at least the location of each of the data elements being stored for the customer. The data elements include fields of data objects), 
…
providing a query response to the computing device, the query response being based on application of the filter condition with respect to the first data object (see paragraph [0030]-[0032] and [0071]. Reponses to queries are returned to client systems).
Edison does not clearly show:
The metadata model having been generated using a first script designating a plurality of enterprise-selected composite key fields as a composite primary key of the first data object and designating one or more attributes of the first data object, 
the enterprise-selected composite key fields being a subset of a plurality of enterprise-configurable custom fields, 
processing a second script having been generating using the metadata model to define or more database data sets corresponding to the enterprise-selected composite key fields, the second script configured to define organization of the first data object for a non-relational database; 
determining, responsive to retrieving the metadata model, that the request to query data includes a filter condition having the composite primary key, and 
determining, using the metadata model, that the request to query data includes at least one composite key field of the first data object; and 
Fabret teaches: 
The metadata model having been generated using a first script designating a plurality of enterprise-selected composite key fields as a composite primary key of the first data object and designating one or more attributes of the first data object (see paragraphs [0045]. A target schema may be defined to contain data pulled from multiple heterogeneous databases. As noted in paragraphs [0076]-[0082], the target schema may be generated to contain scripts designating a plurality of enterprise selected composite key fields from the publication schema. The target schema also designates attributes for data objects), 
the enterprise-selected composite key fields being a subset of a plurality of enterprise-configurable custom fields (see paragraphs [0076]-[0082]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Edison in view of Fabret, because Fabret provides the benefit of a method of creating a composite index that adds flexibility for retrieving data from an enterprise when that enterprise combines data from disparate sources (see Fabret paragraph [0034]). This feature of Fabret will help to make data generation of Edison more efficient. 
Furrer teaches: 
processing a second script having been generating using the metadata model to define or more database data sets corresponding to the enterprise-selected … key fields, the second script configured to define organization of the first data object for a non-relational database (see paragraph [0066]-[0069]. Furrer shows the processing a script to access non-relational data. The script is generated based on a request to access relational data, or “using the metadata model.” Fabret, cited above, shows wherein fields of records may be “enterprise-selected composite key fields”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Edison in view of Furrer, because Furrer provides the benefit of a method of creating a query for non-relational data, which adds flexibility for retrieving data from an enterprise when that enterprise combines data from sources different formats. This feature of Furrer will help to make data generation of Edison more responsive to user needs. 
Van Rotterdam teaches: 
determining, responsive to retrieving the metadata model, that the request to query data includes a filter condition having the composite primary key (see 10:32-50. A request to query data includes multiple values, attribute A and attribute B, which are defined in a composite index), and 
determining, using the metadata model, that the request to query data includes at least one composite key field of the first data object (see 10:32-50. A query containing values used in the composite key is executed to retrieve data).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Edison in view of Van Rotterdam, because Van Rotterdam provides the benefit of a composite index that will avoid a “time consuming and resource intensive” search (see 10:24-31). This feature of Van Rotterdam will help to make searches of Edison more efficient. 

As to claim 4, Edison as modified teaches the system of claim 1, wherein the at least one composite key field of the first data object is defined by an entity associated with the user and the first data object (see Van Rotterdam et al. 10:1-50).  

As to claim 6, Edison as modified teaches system of claim 1, the database system further configurable to cause: 
determining that the user is associated with one or more permissions to access the first data object (see Van Rotterdam et al. 3:27-38 and 3:48-56).  

As to claim 7, Edison as modified teaches system of claim 1, wherein filter criteria specify the at least one composite key field of the first data object (see Van Rotterdam et al. 10:32-50. Alternatively, see Fabret paragraphs [0076]-[0082]).  

As to claim 8, Edison as modified teaches system of claim 1, wherein the at least one composite key field of the first data object is associated with the composite primary key, and a composite secondary key (see Van Rotterdam et al. 10:32-50).

As to claims 10 and 17, see the rejection of claim 1. 
As to claims 13 and 20, see the rejection of claim 4. 
As to claims 15 and 23, see the rejection of claim 6. 
As to claims 16 and 24, see the rejection of claim 7. 
As to claims 21 and 25, see the rejection of claim 8. 

Claims 5, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Edison et al. (US Pre-Grant Publication 2011/0258178) in view of Fabret et al. (US Pre-Grant Publication 2007/0016596), in view of Furrer et al. (US Pre-Grant Publication 2005/0192962), further in view of Van Rotterdam et al. (US Patent 10,769,143), in view of Indyk et al. (US Pre-Grant Publication 2018/0341685).  

As to claim 5, Edison as modified teaches the system of claim 1. 
Edison does not explicitly show wherein processing the request and providing the query response are completed within one continuous user session associated with the user. 
Indyk teaches wherein processing the request and providing the query response are completed within one continuous user session associated with the user (see paragraph [0025]. A query is routed to processing and answered during a single support session). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Edison in view of Indyk, because both references are directed to querying data. Edison simply provides for a user submitting a query and receiving a result. Edison shows neither disconnecting during a session nor requiring that the whole process occurs in one session. It would have been obvious to modify Edison by Indyk to ensure that a query occurs in one session, thus increasing usability for a user in trying to finish a query in the same span of time that they start it. 

As to claims 14 and 22, see the rejection of claim 5. 

Response to Arguments
Applicant's arguments filed 11 January 2022 have been fully considered but they are not persuasive. 

Applicant argues that “there is no mention of a "script" in Fabret. Fabret does describe "rules" and "calculation formulae," but there is no disclosure or suggestion that these rules and formulae can be implemented as scripts configured as recited in amended claim 1. Even if it could be argued that a Fabret rule or calculation formula serves as a script, which Applicant does not concede, Fabret falls short of teaching all of the features of amended claim 1, namely a first script designating a plurality of enterprise-selected composite key fields as a composite primary key of a first data object and designating one or more attributes of the first data object.”
In response to this argument, the Examiner notes that the “rules” and “calculation formulae” are functionally the same as the claimed script. The calculation formula, or script, of Fabret, refers to a plurality of composite key fields  and attributes that, when executed, generate a target metadata model (see paragraphs [0075]-[0082]). Applicant is reminded that unclaimed features of the specification, such as a particular definition of the term “script,” receive no patentable weight until claimed. 

Applicant’s remaining arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152